            Case 2:18-cv-04679-RBS Document 41 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MATTHEW BANSEPT                                :
                                               :      CIVIL ACTION
       v.                                      :
                                               :      NO. 18-04679
                                               :
G&M AUTOMOTIVE,                                :
d/b/a MCGARRIGLE’S                             :
AUTO REPAIR, ET AL.                            :

                                            ORDER

       AND NOW, this 26th day of August 2021, upon consideration of the Motion of

Defendants for Summary Judgment (ECF No. 34), and Plaintiff’s Motion for Partial Summary

Judgment (ECF No. 35), and all documents submitted in support thereof and in opposition

thereto, it is ORDERED that Defendant’s Motion (ECF No. 34) is GRANTED in part and

DENIED in part, and Plaintiff’s Motion (ECF No. 35) is GRANTED in part and DENIED in

part, as follows:

       1.       Defendants’ Motion (ECF No. 34) is granted as to Defendant Michelle

                McGarrigle, and as to Plaintiff’s claims under the WPCL. It is denied in all other

                respects.

       2.       Plaintiff’s request to dismiss the First, Third, Fourth, Sixth, Seventh, Ninth and

                Tenth Affirmative Defenses is granted.

       IT IS SO ORDERED.

                                                      BY THE COURT:


                                                      /s/ R. Barclay Surrick
                                                      R. BARCLAY SURRICK, J.
